UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6617


SHAWN X. HENNY,

                  Plaintiff - Appellant,

             v.

A. P. HARVEY; B. WATSON; M. HENSLEY;             DR.   LOU   CEI;   P.
SCARBERRY; LINDA B. SHEAR; LARRY HUFFMAN,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:08-cv-00399-jct-mfu)


Submitted:    October 27, 2009              Decided:   November 13, 2009


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shawn X. Henny, Appellant Pro Se.         John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Shawn     X.   Henny    appeals     the     district     court’s   order

granting summary judgment for Defendants in his action alleging

claims   under     the   Religious     Land     Use       and   Institutionalized

Persons Act and 42 U.S.C. § 1983 (2006).                   We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                  Henny v. Harvey, No.

7:08-cv-00399-jct-mfu (W.D. Va. Mar. 27, 2009).                  We deny Henny’s

motion   for     appointment     of   counsel       and    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                       2